DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 8-9, 14, 16-18, 32, 35 and 48 (Original)
Claims 1, 7, 13, 15, 31, 36-37, 47, 49-53, 59, 61 and 73-75 (Currently Amended)
Claims 2-6, 10-12, 19-30, 33-34, 38-46, 54-58, 60, 62-72 and 76-107 (Canceled)

Allowable Subject Matter
Claims 1, 7-9, 13-18, 31-32, 35-37, 47-53, 59, 61 and 73-75 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “an elongated ellipsoidal reflector to constrain the beamform in a second direction (Φ-direction) substantially perpendicular to the first direction.”, in combination with all other elements recited in claim 1.
Claims 7-9, 13-18 and 35 are also allowed as they further limit allowed claim 1.
Regarding claim 31, the prior art does/do not suggest or teach, among other claimed allowable features, “a reflector to constrain the beamform in a second direction (Φ- direction) substantially perpendicular to the first direction, wherein the reflector comprises a partially-tunable planar array steerable as an ellipsoidal reflector with a radius of curvature that varies along its length.”, in combination with all other elements recited in claim 31.
Claim 32 is also allowed as it further limits allowed claim 31.
Regarding claim 36, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein the phased-array of transmitter elements comprises an elongated two dimensional array of transmitter elements spaced along a length of the reflector in the first direction, and wherein a spacing distance between transmitter elements along the length of the reflector is greater than an operational wavelength, and wherein a spacing distance between transmitter elements along a width of the reflector is less than an operational wavelength”, in combination with all other elements recited in claim 36.
Claim 37 is also allowed as it further limits allowed claim 36.
Regarding claim 47, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein each of the first and second one-directionally steerable wireless power transmitters comprises: a phased-array of transmitter elements to transmit a wireless power beam as a beamform that is steerable along a path defined by the first, second, and third locations (θ-direction), and an elongated ellipsoidal reflector to constrain the beamform in a second direction (Φ- direction) substantially perpendicular to the path.”, in combination with all other elements recited in claim 47.
Claims 48-53, 59 and 61 are also allowed as they further limit allowed claim 47.
Regarding claim 73, the prior art does/do not suggest or teach, among other claimed allowable features, “wherein each of the first and second one-directionally steerable wireless power transmitters comprises: a phased-array of transmitter elements to transmit a wireless power beam as a beamform that is steerable along a path defined by the first, second, and third locations (θ-direction), and a reflector to constrain the beamform in a second direction (Φ- direction) substantially perpendicular to the path,  wherein the reflector of each wireless power transmitter comprises a partially-tunable planar array steerable as an elongated ellipsoidal reflector.”, in combination with all other elements recited in claim 73.
Claims 74-75 are also allowed as they further limit allowed claim 73.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 10, 2022